
	

115 S1743 IS: Coal Community Empowerment Act of 2017
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1743
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2017
			Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to create tax incentives for coal community zones, to
			 provide education and training opportunities for individuals living and
			 working in coal communities, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coal Community Empowerment Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Coal community zone tax incentives Sec. 101. Coal community zones. TITLE II—Education and training for coal communities Sec. 201. Definitions. Sec. 202. Individual support accounts. Sec. 203. Priority for employment and training activities for qualifying individuals. Sec. 204. Development grants. Sec. 205. Business training funds. Sec. 206. Interagency agreement.  ICoal community zone tax incentives 101.Coal community zones (a)In generalSubchapter Y of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
					
						IVCoal community zonesSec. 1400V–1. Definition of coal community zone.Sec. 1400V–2. Application of empowerment zone incentives to coal community zones.Sec. 1400V–3. Commercial revitalization deduction.Sec. 1400V–4. Exclusion of capital gains.Sec. 1400V–5. Application of new markets tax credit to investments in community development
			 entities serving coal community zones.
							1400V–1.Definition of coal community zone
 (a)In generalFor purpose of this part, the term coal community zone means any county in the United States in which— (1)(A)there were not less than 50 fewer individuals employed at coal mines in such county for calendar year 2015 as compared to calendar year 2011 (determined based on data collected by the Federal Mine Safety and Health Administration), and
 (B)the quarterly average of the total number of employees employed in such county for the first calendar year in the applicable period (as estimated by the Bureau of Labor Statistics) was not more than 20,000, or
 (2)not less than an average of 5 percent of the total employment within the county during the applicable period was at coal mines.
 (b)DefinitionsFor purposes of this section— (1)Applicable periodThe term applicable period means the period beginning after December 31, 2010, and ending before January 1, 2016.
 (2)Coal mineThe term coal mine has the meaning given such term under section 3(h)(2) of the Federal Mine Safety and Health Act of 1977.
									1400V–2.Application of empowerment zone incentives to coal community zones
 (a)In generalFor purposes of this title, except as otherwise provided in this section, a coal community zone shall be treated as an empowerment zone designated under subchapter U.
 (b)Period of designationA designation as an empowerment zone under subsection (a) shall remain in effect during the period beginning on January 1, 2018, and ending on December 31, 2022.
								(c)Special rules for bonds
 (1)In generalIn the case of a coal community zone bond— (A)such bond shall not be treated as a private activity bond for purposes of section 146, and
 (B)section 1394(c) shall not apply. (2)Limitation on amount of bonds (A)In generalThere is a national coal community zone bond limitation for all coal community zone bonds. Such limitation is $1,000,000,000.
 (B)Allocation of limitationThe Secretary shall allocate the limitation under subparagraph (A) to States in which there are located coal community zones. Such allocation shall be in proportion to the population of residents in coal community zones in such States relative to the total population of residents in all coal community zones. The limitation allocated to a State under the preceding sentence shall be allocated to issuers of coal community zone bonds in such State.
 (C)Designation subject to limitation amountThe maximum face amount of bonds issued which may be designated under paragraph (3)(A) shall not exceed the limitation amount allocated to such issuer under subparagraph (B).
 (3)Coal community bondFor purposes of this subsection, the term coal community bond means any bond which would be described in section 1394(a) if— (A)such bond was designated for purposes of this subsection by the bond issuer, and
 (B)only coal community zones were taken into account under sections 1397C and 1397D. (d)Special rules for employment creditIn applying section 1396 to a coal community zone, the term qualified zone employee shall not include any individual who begins work for the employer before January 1, 2018. Rules similar to section 51(i)(2) shall apply for purposes of the preceding sentence.
								(e)Special rules for increased section 179 expensing
 (1)In generalIn applying section 1397A to a coal community zone— (A)$500,000 shall be substituted for $35,000 in subsection (a)(1)(A), and
 (B)in lieu of applying subsection (a)(2), the dollar amount in effect under section 179(b)(2) shall be increased by the lesser of—
 (i)$500,000, or (ii)the cost of section 179 property which is qualified zone property (as defined in section 179D) placed in service during the taxable year.
											(2)Inflation adjustment
 (A)In generalIn the case of any taxable year beginning in a calendar year after 2018, the $500,000 amounts in subparagraphs (A) and (B)(i) of paragraph (1) shall each be increased by an amount equal to—
 (i)such dollar amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
 (B)RoundingAny increase determined under subparagraph (A) shall be rounded to the nearest multiple of $10,000. (f)Special rules for nonrecognition of gain on rollover of empowerment zone investmentsIn applying section 1397B to a coal community zone—
 (1)December 31, 2017 shall be substituted for the date of the enactment of this paragraph in subsection (b)(1)(A)(iii), and (2)January 1, 2023 shall be substituted for the day after the date set forth in section 1391(d)(1)(A)(i) in subsection (b)(1)(A)(iv).
 1400V–3.Commercial revitalization deductionFor purposes of section 1400I— (1)a coal community zone shall be treated as a renewal community, and
 (2)in applying such section to a coal community zone— (A)subsection (d)(2)(A) shall be applied by substituting each calendar year after 2017 and before 2023 is $16,000,000 for each coal community zone (as defined in section 1400V–1) in the State for each calendar year after 2001 and before 2010 is $12,000,000 for each renewal community in the State, and
 (B)subsection (g) shall be applied by substituting December 31, 2022 for December 31, 2009. 1400V–4.Exclusion of capital gains (a)In generalGross income does not include any qualified capital gain from the sale or exchange of a qualified coal community zone asset held for more than 5 years.
 (b)Qualified coal community zone assetFor purposes of this section— (1)In generalThe term qualified coal community zone asset means—
 (A)any qualified coal community zone stock, (B)any qualified coal community zone partnership interest, and
 (C)any qualified coal community zone business property. (2)Qualified coal community zone stock (A)In generalExcept as provided in subparagraph (B), the term qualified coal community zone stock means any stock in a domestic corporation if—
 (i)such stock is acquired by the taxpayer after December 31, 2017, and before January 1, 2023, at its original issue (directly or through an underwriter) from the corporation solely in exchange for cash,
 (ii)as of the time such stock was issued, such corporation was a coal community zone business (or, in the case of a new corporation, such corporation was being organized for purposes of being a coal community zone business), and
 (iii)during substantially all of the taxpayer's holding period for such stock, such corporation qualified as a coal community zone business.
 (B)RedemptionsA rule similar to the rule of section 1202(c)(3) shall apply for purposes of this paragraph. (3)Qualified coal community zone partnership interestThe term qualified coal community zone partnership interest means any capital or profits interest in a domestic partnership if—
 (A)such interest is acquired by the taxpayer after December 31, 2017, and before January 1, 2023, from the partnership solely in exchange for cash,
 (B)as of the time such interest was acquired, such partnership was a coal community zone business (or, in the case of a new partnership, such partnership was being organized for purposes of being a coal community zone business), and
 (C)during substantially all of the taxpayer's holding period for such interest, such partnership qualified as a coal community zone business.
										A rule similar to the rule of paragraph (2)(B) shall apply for purposes of this paragraph(4)Qualified coal community zone business property
 (A)In generalThe term qualified coal community zone business property means tangible property if— (i)such property was acquired by the taxpayer by purchase (as defined in section 179(d)(2)) after December 31, 2017, and before January 1, 2023,
 (ii)the original use of such property in the coal community zone commences with the taxpayer, and (iii)during substantially all of the taxpayer's holding period for such property, substantially all of the use of such property was in a coal community zone business of the taxpayer.
 (B)Special rule for substantial improvementsThe requirements of clauses (i) and (ii) of subparagraph (A) shall be treated as satisfied with respect to—
 (i)property which is substantially improved by the taxpayer before January 1, 2023, and (ii)any land on which such property is located.
											The determination of whether a property is substantially improved shall be made under clause (ii)
 of section 1400B(b)(4)(B), except that December 31, 2017 shall be substituted for December 31, 1997 in such clause.(5)Coal community zone businessFor purposes of this section, the term coal community zone business means any entity or proprietorship which would be a qualified business entity or qualified proprietorship under section 1397C if references to coal community zones were substituted for references to empowerment zones.
 (c)Qualified Capital GainFor purposes of this section— (1)In generalExcept as otherwise provided in this subsection, the term qualified capital gain means any gain recognized on the sale or exchange of—
 (A)a capital asset, or (B)property used in the trade or business (as defined in section 1231(b)).
 (2)Gain before 2018 or after 2022 not qualifiedThe term qualified capital gain shall not include any gain attributable to periods before January 1, 2018, or after December 31, 2022.
 (3)Certain rules to applyRules similar to the rules of paragraphs (3), (4), and (5) of section 1400B(e) shall apply for purposes of this subsection.
 (d)Certain Rules To ApplyFor purposes of this section, rules similar to the rules of paragraphs (5), (6), and (7) of subsection (b), and subsections (f) and (g), of section 1400B shall apply; except that for such purposes section 1400B(g)(2) shall be applied by substituting January 1, 2018 for January 1, 1998 and December 31, 2022 for December 31, 2014.
 (e)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to carry out the purposes of this section, including regulations to prevent the abuse of the purposes of this section.
								1400V–5.Application of new markets tax credit to investments in community development entities serving coal
 community zonesFor purposes of section 45D— (1)a qualified community development entity shall be eligible for an allocation under subsection (f)(2) thereof of the increase in the new markets tax credit limitation described in paragraph (2) only if a significant mission of such entity is the recovery and redevelopment of population census tracts within coal community zones,
 (2)the new markets tax credit limitation otherwise determined under subsection (f)(1) thereof shall be increased by an amount equal to $300,000,000 for each of calendar years 2017, 2018, 2019, and 2020, to be allocated among qualified community development entities to make qualified low-income community investments within coal community zones, and
 (3)subsection (f)(3) thereof shall be applied separately with respect to the amount of the increase under paragraph (2)..
				(b)Conforming amendments
 (1)Section 1394(f)(3)(B) of the Internal Revenue Code of 1986 is amended by inserting or any coal community zone after District of Columbia Enterprise Zone. (2)The table of parts for subchapter Y of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
						Part IV—Coal community zones.
					IIEducation and training for coal communities
 201.DefinitionsIn this title: (1)Coal community individualThe term coal community individual means an individual—
 (A)with a principal residence in a coal community zone; or (B)who works in a coal community zone.
 (2)Coal community studentThe term coal community student means a coal community individual attending an educational program. (3)Coal community zoneThe term coal community zone has the meaning given the term in section 1400V–1 of the Internal Revenue Code of 1986, as added by section 101.
 (4)Coal-fired generatorThe term coal-fired generator means an electric utility steam generating unit that burns coal for 50 percent or more of the average annual heat input.
 (5)Coal-related employeeThe term coal-related employee means, with respect to any county, any individual who— (A)is employed at a coal mine (as defined in section 3(h)(2) of the Federal Mine Safety and Health Act of 1977(30 U.S.C. 802)) in such county, or
 (B)is employed at a coal-fired generator located in such county by the owner of such coal-fired generator.
 (6)Eligible entityThe term eligible entity means a partnership between— (A)(i)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));
 (ii)a nonprofit educational organization; or (iii)a provider identified under section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152); and
 (B)not less than 1 business or industry that intends to expand or hire additional or new workers who are coal community individuals or who previously worked in the coal community zone.
 (7)In-demand industry sector or occupationsThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (8)Local administratorThe term local administrator means an entity that— (A)is—
 (i)a local governmental agency; (ii)a partnership consisting of a local governmental agency and an institution of higher education or a nonprofit organization;
 (iii)a local board (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));
 (iv)a State governmental agency; or (v)a nonprofit organization; and
 (B)has been selected by the local government of a coal community zone to administer the individual support account program under section 202 and the business training fund program under section 205, to the extent the local government elects to apply for grants under either such section.
 (9)Qualifying individualThe term qualifying individual means an individual— (A)whose principal residence is within a coal community zone; and
 (B)whom the local administrator of the coal community zone determines is in need of additional education and training in order to obtain long-term employment at a high wage.
 (10)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (11)SecretariesThe term Secretaries means the Secretary of Education and the Secretary of Labor. 202.Individual support accounts (a)Program authorized (1)In generalFor each fiscal year for which funds are available under subsection (f), the Secretaries, in accordance with the interagency agreement described in section 206, shall carry out a program awarding grants to local administrators of coal community zones, to enable the local administrators to use such funds to manage individual support accounts for qualifying individuals.
					(2)Duration
 (A)In generalGrants awarded under paragraph (1) shall be expended for approved education and training by the last day of the 3-year period beginning on the award date.
 (B)RenewalThe Secretaries may renew a grant under paragraph (1) once for an additional 2-year period, if the local administrator demonstrates that the program under the grant has had a record of success and high-quality outcomes.
 (b)ApplicationA local administrator of a coal community zone desiring funds under this section shall submit an application to the Secretaries at such time, in such manner, and containing such information, as the Secretaries may require. Such application shall include—
 (1)the number of qualifying individuals in the community; (2)a plan for allocating funds to qualifying individuals;
 (3)a description of the providers of education and training in the community and their outcomes-based track record of success, including, for such programs—
 (A)the student completion rates of the programs of education and training; (B)the employment rates for students completing the programs of education and training as of 1 year, 3 years, and 5 years after the completion of the program; and
 (C)the annual salary of students completing the programs of education and training as of 1 year, 3 years, and 5 years after completion of the program; and
 (4)if new eligible education and training providers are expected to open or expand to the coal community zone or the local administrator plans to recruit or encourage new such providers—
 (A)a description of such providers; and
 (B)evidence to demonstrate such providers will be high-quality and result in the employment of a significant percentage of individuals in high-wage, in demand industries.
 (c)Distribution of fundsThe Secretaries shall award funds under this section to local administrators that submit an application under subsection (b) based on—
 (1)the number of people affected by the decline in employment opportunities for coal-related employees during the applicable period;
 (2)the quality of the providers of education and training in the community; and (3)the likelihood that funding will result in employment in a high-demand, high-wage industry for coal-related employees or others in the community in need of additional education and training.
					(d)Use of funds
 (1)In generalA local administrator receiving funds under this section for a coal community zone shall use such funds to establish individual support accounts described in paragraph (2) for qualifying individuals.
					(2)Individual support accounts
 (A)In generalAmounts made available through an individual support account established for a qualifying individual shall be used to pay for education and training costs described in paragraph (3) that will prepare the qualifying individual for long-term, high-wage employment.
 (B)AmountFor any fiscal year, the amount provided under this section for an individual support account of a qualifying individual for a fiscal year shall not exceed the maximum amount of a Federal Pell Grant for the most recent award year.
 (C)Limited fundsIf, for any fiscal year, the amount of funds provided under this section to a local administrator for a coal community zone are not enough to fund individual support accounts for all qualifying individuals in the coal community zone requesting such accounts, the local administrator shall give a priority to qualifying individuals requesting to use the account funds for education and training programs that—
 (i)prepare individuals for in-demand industry sectors or occupations; and
 (ii)have strong outcomes based on the criteria described in subsection (e)(1)(B). (3)Eligible education and training programs (A)In generalAmounts provided in an individual support account for a qualifying individual may be used for costs related to a program of education and training approved by the local administrator under subparagraph (B), which may include—
 (i)a program offered by an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));
 (ii)a program of training, including a program leading to a recognized postsecondary credential, offered by an eligible provider of training services identified under section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152); and
 (iii)costs (including associated education, curriculum, and mentorship costs), related to an apprenticeship, internship, or externship—
 (I)in an in-demand industry sector or occupation; or (II)for a position where there is a reasonable expectation of long-term employment.
 (B)Additional education and training programsA local administrator shall provide a process through which the administrator may approve the use of funds in an individual support account for education or training expenses. Through such process, the administrator shall—
 (i)allow a qualified individual to request the approval of a particular provider or program of education and training, or a particular education and training expense, on an individual basis;
 (ii)before approving a provider, program of education or training, or other education and training expense, consider—
 (I)the local industry demands; (II)the likelihood that an individual will be employed following the completion of the program of education or training; and
 (III)the quality and effectiveness of the program of education or training offered by the provider, based on the outcomes-based record of success of the provider, including—
 (aa)the student completion rates of the programs of education and training offered by the provider; (bb)the employment rates for students completing the programs of education and training as of 1 year, 3 years, and 5 years after the completion of the program; and
 (cc)the annual salary of students completing the programs of education and training as of 1 year, 3 years, and 5 years after completion of the program; and
 (iii)make a determination that such provider is in the best interest of the coal community zone and the qualifying individuals.
							(e)Reports
 (1)Local administrator reportsEach local administrator receiving funds under this section for a fiscal year shall, for each such year, prepare and submit a report to the Secretaries that includes—
 (A)a description of the achievements of the program supported under this section, including the program's levels of performance achieved with respect to the primary indicators of performance described in section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i));
 (B)a description of the outcomes-based results for the programs of training and education for which funds were used under this section, in the aggregate and individually, including—
 (i)the student completion rates of the program of education and training; (ii)the employment rates for students completing the program of education and training as of 1 year, 3 years, and 5 years after the completion of the program; and
 (iii)the annual salary of students completing the program of education and training as of 1 year, 3 years, and 5 years after completion of the program;
 (C)the return on investment of funds provided to individual support accounts under this section; and (D)any other information that the Secretaries may require.
 (2)Report to CongressThe Secretaries shall prepare and submit an annual report to Congress regarding the program supported under this section.
 (3)Institute of education sciences evaluationThe Director of the Institute of Education Sciences shall evaluate the effectiveness, quality, and return in investment of funds under this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor to carry out this section such sums as may be necessary for each of fiscal years 2018 through 2023.
				203.Priority for employment and training activities for qualifying individuals
 (a)Required local employment and training activitiesSection 134(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)) is amended by adding at the end the following:
					
						(4)Priority individuals
 (A)In generalWith respect to funds allocated to a local area for adult employment and training activities under paragraph (2)(A) or (3) of section 133(b) or for dislocated worker employment and training activities under section 133(b)(2)(B), priority shall be given to priority individuals for receipt of career services described in paragraph (2) and training services. The appropriate local board and the Governor shall direct the one-stop operators in the local area with regard to making determinations related to such priority.
 (B)DefinitionIn this paragraph, the term priority individual means a qualifying individual, as defined in section 201 of the Coal Community Empowerment Act of 2017, who is eligible to receive the service involved under this subsection..
 (b)Allowable local employment and training activitiesSection 134(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)) is amended by adding at the end the following:
					
						(6)Priority individuals
 (A)In generalWith respect to funds allocated to a local area for adult employment and training activities under paragraph (2)(A) or (3) of section 133(b) or for dislocated worker employment and training activities under section 133(b)(2)(B), priority shall be given to priority individuals for receipt of services described in paragraphs (1) through (5) of this subsection. The appropriate local board and the Governor shall direct the one-stop operators in the local area with regard to making determinations related to such priority.
 (B)DefinitionIn this paragraph, the term priority individual means a qualifying individual, as defined in section 201 of the Coal Community Empowerment Act of 2017, who is eligible to receive the service involved under this subsection..
				204.Development grants
				(a)Program authorized
 (1)In generalFrom amounts made available to carry out this section, the Secretaries, in accordance with the interagency agreement described in section 206, shall award grants, on a competitive basis, to eligible entities, to support the eligible entities in the development, revamping, improvement, or expansion of programs of education and training for coal community zones in in-demand industry sectors or occupations or in industries in local demand.
					(2)Duration
 (A)In generalA grant awarded under this section shall be for a period of 3 years. (B)RenewalThe Secretaries may renew a grant awarded under section for a single 2-year period, if—
 (i)the eligible entity demonstrates that the program under the grant has a record of success and high-quality outcomes; and
 (ii)the local government or local administrator that submitted the demonstration of application approval under the initial application under subsection (b)(1)(E) approves of the renewal.
							(b)Application
 (1)In generalAn eligible entity desiring a grant under this section shall submit an application to the Secretaries at such time, in such manner, and containing such information as the Secretaries may require, including—
 (A)the number of coal community students in the coal community zone to be served; (B)a plan for allocating funds to coal community students;
 (C)a description of the eligible entity's track record of success with the programs of education and training to be supported under the grant, including—
 (i)the student completion rates of the programs of education and training; (ii)the employment rates for students completing the programs of education and training as of 1 year, 3 years, and 5 years after the completion of the program;
 (D)a demonstration that the eligible entity is of high quality and will be a benefit to the coal community students and the coal community zone;
 (E)a demonstration of application approval from the local government of the coal community zone or, in the case of a coal community zone receiving a grant under section 202, the local administrator for such grant, including a statement that the application and funds requested under the application is in the best interest of the coal community zone and coal community students; and
 (F)an assurance that if the program supported under the grant does not enroll the required percentage of coal community students under subsection (c)(1), the eligible entity shall reimburse the Secretaries, in the amount and manner described in subsection (d).
 (c)Use of fundsAn eligible entity receiving a grant under this program shall use such funds for the development, revamping, improvement, or expansion of a high-quality training and education program that—
 (1)predominantly serves coal community students by ensuring that not less than 75 percent of the students enrolled in the program are coal community students;
 (2)provides training in high-wage, high-demand industries or in industries in local demand; (3)is free or offered at a very low cost to coal community students; and
 (4)enters into an agreement with each coal community student that enrolls in the program to ensure that the eligible entity can obtain the information necessary for the report under subsection (e)(1).
					(d)Reimbursement
 (1)In generalAn eligible entity that does not enroll the required percentage described in subsection (c)(1) shall reimburse the Secretaries in the amount equal to the product of—
 (A)the average per-student cost of the program; and (B)the number of additional coal community students that would have been needed in order for the program to meet the 75 percent coal community student enrollment requirement under subsection (c)(1).
 (2)Use of reimbursed fundsAny funds reimbursed to the Secretaries under this subsection may be used by the Secretaries to award additional grants under this section.
					(e)Reports
 (1)Eligible entity reportEach eligible entity receiving a grant under this section shall prepare and submit to the Secretaries an annual report regarding the outcomes of the grant, including—
 (A)the number of students, and the number of coal community students, enrolled in the program supported under the grant;
 (B)the number of students, and the number of coal community students, completing such program; (C)the number of students, and the number of coal community students, who have completed such program and who are employed after completion of such program as of—
 (i)6 months after the date of completion; (ii)1 year after the date of completion;
 (iii)3 years after the date of completion; and (iv)5 years after the date of completion;
 (D)the average wage of students, and the average wage of coal community students, who have completed such program as of—
 (i)6 months after the date of completion; (ii)1 year after the date of completion; and
 (iii)3 years after the date of completion; and (E)the satisfaction rate of all students, and the satisfaction rate of coal community students, including students who completed the program and students who did not complete—
 (i)6 months after the date of completion or leaving the program; (ii)1 year after the date of completion or leaving the program; and
 (iii)3 years after the date of completion or leaving the program. (2)Report to CongressThe Secretaries shall prepare and submit an annual report to Congress regarding the grants awarded under this section.
 (3)Institute of education sciences evaluationThe Director of the Institute of Education Sciences shall evaluate the effectiveness, quality, and return in investment of grant funds provided under this section.
 (f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Education to carry out this section such sums as may be necessary for fiscal years 2018 through 2023.
				205.Business training funds
				(a)Program authorized
 (1)In generalFrom amounts made available under subsection (e), the Secretaries, in accordance with the interagency agreement under section 206, shall award grants, on a competitive basis, to local administrators to enable the local administrators to award subgrants under subsection (c) to businesses to provide in-house training, and future employment, to coal community individuals.
					(2)Duration
 (A)In generalA grant awarded under this section shall be for a 3-year period. (B)LimitationA local administrator may not receive more than 1 grant under this section.
 (b)ApplicationsA local administrator desiring a grant under this section shall submit to the Secretaries an application at such time, in such manner, and containing such information as the Secretaries may require, including—
 (1)the number of coal community individuals in the coal community zone to be served; (2)the number of coal community individuals that will benefit from the program;
 (3)a description of the eligible businesses described in subsection (c)(2) that will participate in the program proposed under the grant, including the in-demand industry sectors or occupations represented by the businesses;
 (4)the target employment numbers of participating individuals for the eligible businesses participating;
 (5)a plan for allocating grant funds to businesses; and (6)a description of the process through which the coal community agency will evaluate any requests to waive the employment requirement under subsection (c)(3)(B).
					(c)Subgrants
 (1)In generalEach local administrator receiving a grant under this section shall use grant funds to award subgrants, to eligible businesses described in paragraph (2), to enable the eligible businesses to provide in-house training to coal community individuals in preparation for employment with or advancement within the eligible businesses.
 (2)EligibilityIn order to be eligible for a subgrant under this subsection, a business shall— (A)be a business located in a coal community zone; and
 (B)provide an assurance that the business will hire, for a minimum of one year, each coal community individual who completes the in-house training provided under the subgrant or will reimburse the local administrator in accordance with paragraph (3).
						(3)Reimbursement of training for employees not hired
 (A)In generalA business that does not hire or retain, for a period of not less than 1 year, all coal community individuals who complete the in-house training provided under a subgrant under this subsection shall reimburse the local administrator in the amount equal to the cost of the training provided to such employee, subject to subparagraph (B).
 (B)WaiverUpon request by a business receiving a subgrant under this subsection, the local administrator may waive the reimbursement requirement of subparagraph (A) for a business if the local administrator determines that—
 (i)the business made substantial effort to comply with the employment requirement under subparagraph (A);
 (ii)hired a significant percentage of individuals relative to the amount of funds provided under the grant; or
 (iii)the decision made by the business to not hire or retain an individual was for cause. (C)Use of reimbursed fundsBy not later than 30 days after receiving a reimbursement under paragraph (3)(A), a local administrator—
 (i)shall report the receipt of such funds to the Secretaries; and
 (ii)may apply to the Secretaries for permission to reallocate the funds received under this paragraph during the grant period.
							(d)Reports
 (1)Reports by businessesEach business receiving a subgrant under subsection (c) shall prepare and submit an annual report to the local administrator regarding the subgrant, including—
 (A)the numbers of coal community individuals—
 (i)beginning the training provided under this section; (ii)completing such training;
 (iii)hired by the business within 3 months of completion; and
 (iv)still employed by the business, as of 6 months, 1 year, 2 years, and 4 years after the completion of the training; and
 (B)the average salary of the coal community individuals hired after completing the training. (2)Reports by coal community agenciesEach local administrator receiving a grant under this section shall prepare and submit an annual report to the Secretaries regarding the grant under this section.
 (3)Report by SecretariesThe Secretaries shall prepare and submit an annual report to Congress regarding the grant program under this section that includes the information provided by the coal community agencies under paragraph (2).
 (4)Institute of education sciences evaluationThe Director of the Institute of Education Sciences shall evaluate the effectiveness, quality, and return in investment of grant funds provided under this section.
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Labor to carry out this section such sums as may be necessary for each of fiscal years 2018 through 2023.
 206.Interagency agreementThe Secretary of Education and the Secretary of Labor shall jointly administer the programs under sections 203, 204, and 205 in accordance with such terms as the Secretaries set forth in an interagency agreement. Such interagency agreement shall include, at a minimum and for each such program—
 (1)a description of the respective roles and responsibilities of the Secretaries (both jointly and separately); and
 (2)provisions establishing that, for each of the programs under such sections, the Secretary to whom funds are authorized to be appropriated under section 202(f), 204(f), or 205(e) shall have fiscal authority over the program carried out under such section and will be responsible for the obligation and disbursement of such funds.
				
